Exhibit (21) Subsidiaries of Eastman Kodak Company Organized Companies ConsolidatedUnder Laws of Eastman Kodak CompanyNew Jersey Laser-Pacific Media Corporation California FPC, Inc.California Qualex Inc.Delaware Kodak Imaging Network, Inc.Delaware Kodak Graphic Communications Canada CompanyCanada Kodak Canada Inc. Canada Kodak Argentina S.A.I.C. Argentina Kodak Chilena S.A. Fotografica Chile Kodak Americas, Ltd. New York Kodak Venezuela, S.A.Venezuela Kodak (Near East), Inc. New York Kodak (Singapore) Pte. Limited Singapore Kodak Philippines, Ltd. New York Kodak Limited England Cinesite (Europe) Limited England Kodak India Private Limited India Kodak International Finance Limited England Kodak Graphic Communications Ltd. England Kodak Polychrome Graphics Finance UK Ltd.England Kodak Polska Sp.zo.o Poland Kodak OOO Russia Kodak France Kodak Graphic Communications GmbH Germany Eastman Kodak Holdings B.VNetherlands Eastman Kodak SarlSwitzerland Kodak Brasileira Comercio de Produtos para Imagem e Servicos LtdaBrazil Kodak Nederland B.V Netherlands Kodak (Hong Kong) Limited Hong Kong Kodak (Taiwan) Limited Taiwan Kodak IL Ltd.Israel Kodak (China) Limited Hong Kong Kodak (Shanghai) International Trading Co. LtdChina Kodak (Wuxi) Company Limited China Kodak (China) Investment Company Ltd.China Kodak Electronic Products (Shanghai) Company LimitedChina Kodak (China) Company Limited China Kodak (China) Graphic Communications Company Ltd.China Kodak (Xiamen) Company LimitedChina Shanghai Da Hai Camera Co., Ltd. China Kodak Polychrome Graphics Company Ltd.Barbados Kodak Japan Ltd. Japan K. K. Kodak Information Systems Japan Exhibit (21) (Continued) Organized Companies Consolidated Under Laws of Eastman Kodak Company Kodak Korea Ltd.South Korea Kodak New Zealand Limited New Zealand Kodak (Australasia) Pty. Ltd.Australia Kodak (Egypt) S.A.E. Egypt Kodak (Malaysia) Sdn.Bhd. Malaysia Eastman Kodak International Capital Company, Inc.Delaware Kodak de Mexico S.A. de C.V.Mexico Kodak Export de Mexico, S. de R.L. de C.V.Mexico Kodak Mexicana, S.A. de C.V. Mexico Kodak A/SDenmark Kodak SA/NVBelgium Kodak Norge A/S Norway Kodak Societe Anonyme Switzerland Kodak (Thailand) Limited Thailand Kodak GmbH Austria Kodak Kft. Hungary Kodak OyFinland Kodak S.p.A. Italy Kodak Portuguesa LimitedNew York Kodak, S.A.Spain Kodak Nordic ABSweden Note:Subsidiary Company names are indented under the name of the parent company. 2
